Title: Tobias Lear to William Shotwell, 21 November 1791
From: Lear, Tobias
To: Shotwell, William


  Philadelphia, 21 Nov. 1791. “The President wants to purchase about one thousand wt of clover, and six or seven bushels of Timothy-Seed, and wishes you to let him know what they can be bought for now with you. If the seeds are obtained by the month of February next, it will be soon enough for the President’s purpose; but he must depend upon

them at that time, if he should determine to have them from N. York, which will depend on the price they bear there. You will, therefore, let me know, as soon as you can, after receiving this letter, whether they can be had now, and the price, and likewise whether it would be best to wait until the month of february for a lower price, or a more plentiful supply.”
